Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Method for Controlling a Light Pattern Using a Matrix of Light Sources Responsive to Steering Angle

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (U.S. PG Publication No.  2018/0010755).
Regarding Claim 1, Park discloses a lamp and a method for controlling a light pattern provided by an automotive lighting device of an automotive vehicle, wherein a dynamic portion of the light pattern is provided by a matrix arrangement of light sources (Para 0068), the method comprising the steps of sensing a turn in a steering system of the automotive vehicle (Para 0121, 0178); divide the dynamic portion in a first portion and a second portion (See Figure 3B, 3C portions A and B); shifting the operation of the light sources associated to the first portion in the same direction as the sensed turn; and create a third portion between the shifted first portion and the second portion (as shown in Figure 3C, the 3rd portion is the area in between the vertical axis V and the reference line 310 Para 0120).
Regarding Claim 2, Park discloses in Figure 8A and 8B, a method according to claim 1, wherein the light pattern further comprises a fixed beam provided by a first group of solid-state light sources , and the matrix arrangement comprises a second group of solid-state light sources, wherein the sum of the fixed beam and the dynamic portion gives result in the light pattern (para 0200).

    PNG
    media_image1.png
    373
    704
    media_image1.png
    Greyscale



Regarding Claims 3-4,  and 10 Park discloses the method according to claim 1, wherein the third portion is an interpolation between the first portion and the second portion wherein the interpolation is linear (Figure 3C shows a linear interpolation between A and B).
Regarding Claim 5, Park discloses in Figure 3C, the  method according to claim 1, wherein the light pattern is a low beam pattern and the first portion A comprises the cut-off of the low beam pattern.
Regarding Claims 6, 12, 15, 18 and 20, Park discloses the method according to claims 1-5, wherein before the step of shifting the operation of the light sources, the angular displacement of the steering system is sensed and converted into a number of positions to shift, and then the step of shifting is carried out using this number of positions to shift (Para 0121 and 200).
Regarding Claims 7, 13 and 16 and 19, Park discloses the method according to claim 1, 2, 3 and 4, further comprising the step of internally checking the luminous intensity in one point of the light pattern (Para 0202-0204).
Regarding Claim 8, Park discloses an Automotive lighting device comprising a first group of solid-state light sources , intended to provide a fixed beam (See Figure 3C); a matrix arrangement of solid-state light sources 112 , intended to provide a dynamic beam; control means for accomplishing the steps of the method according to claim 1 (Par’s 0121 and 200).
Regarding Claims 11, 14 and 17, Park discloses in Figure 3, the method according to claim 2 and 3, wherein the light pattern is a low beam pattern and the first portion A comprises the cut-off of the low beam pattern.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PG Publication No.  2018/0010755)
Park does not explicitly disclose the matrix arrangement comprises at least 2000 solid-state light sources.
It  would have been obvious to one of ordinary skill in the art at the time of filing to have at least 2000 solid state light sources such as LEDs in the matrix, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neal (U.S. PG Publication No.  2004/0263346) discloses a headlamp with a matrix of light sources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875